Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 10, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150548                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150548
                                                                   COA: 323643
                                                                   Kent CC: 14-003215-FH
  TODD RANDOLPH VAN DOORNE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 15, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for consideration
  as on leave granted. On remand, the Court of Appeals shall address whether the “knock
  and talk” procedure conducted in this case is consistent with US Const, Am IV, as
  articulated in Florida v Jardines, 133 S Ct 1409 (2013). We note that a similar issue is
  presented in People v Frederick (Docket No. 150546), which we remanded to the Court of
  Appeals for consideration as on leave granted by order dated April 10, 2015.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 10, 2015
           s0407
                                                                              Clerk